     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 1 of 7 Page ID #:1167


1      Dan Stormer, Esq., SBN 101967
2      dstormer@hadsellstormer.com
       Tanya Sukhija-Cohen SBN 295589
3      Theresa Zhen, Esq. SBN 300710
4      Shaleen Shanbhag SBN 301047
       Hadsell Stormer Renick & Dai LLP
5      128 N. Fair Oaks Avenue
6      Pasadena, California 91103
       Telephone: (626) 585-9600
7
       Facsimile: (626) 577-7079
8
9      Barrett S. Litt, SBN 45527
       blitt@kmbllaw.com
10     Lindsay Battles, SBN 262862
11     Kaye, McLane, Bednarski & Litt, LLP
       975 East Green St.
12
       Pasadena, California 91106
13     Telephone: (626) 844-7660
14     Facsimile: (626) 844-7670

15     Attorneys for Plaintiffs
       Other Counsel on Following Page
16
                            UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18      RODNEY CULLORS, DENEAL
        YOUNG, JESSICA HAVILAND,              Case No. 20-cv-3760-DMG
19
        RANY UONG, MARK AVILA,                [Hon. Dolly M. Gee]
20
        CAROLE DUNHAM, LEANDREW
21      LEWIS, VICTOR GUTIERREZ,
        JEREMIAH FARMER, on behalf of         PLAINTIFFS’ OPPOSITION TO
22                                            DEFENDANTS’ EX PARTE
        themselves and all others similarly
23                                            APPLICATION FOR AN ORDER
        situated, DIGNITY AND POWER           SETTING A BRIEFING SCHEDULE ON
24      NOW, YOUTH JUSTICE                    PLAINTIFFS’ EX PARTE APPLICATION
        COALITION,                            FOR A TEMPORARY RESTRAINING
25                                            ORDER
        Plaintiffs,
26             vs.
27      COUNTY OF LOS ANGELES, LOS
        ANGELES COUNTY SHERIFF
28      ALEX VILLANUEVA, and DOES
        1-10, inclusive,
                         Defendants.
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 2 of 7 Page ID #:1168




1      [Additional Counsel continued from previous page]
2
       Peter J. Eliasberg, Esq. [S.B. #189110]   Alec Karakatsanis*
3      ACLU OF SOUTHERN CALIFORNIA               Katherine C. Hubbard, Esq. [S.B.
       1313 W. 8th St.                           #302729]
4      Los Angeles, CA 90017                     CIVIL RIGHTS CORPS
5      Telephone: (213) 977-9500                 1601 Connecticut Ave. NW, Ste. 800
       Facsimile: (213) 977-5299                 Washington, DC 20009
6      Email: peliasberg@aclu.sc.org             Telephone: (202) 894-6126
7                                                Facsimile: (202) 609-8030
                                                 Email: alec@civilrightscorps.org
8                                                       katherine@civilrightscorps.org
9      Catherine Sweetser, SBN 271142            Eric Balaban, Esq.*
10     Alicia Virani, SBN 281187                 AMERICAN CIVIL LIBERTIES
       Aaron Littman, SBN 330283                 UNION
11     UCLA LAW CLINICS                          NATIONAL PRISON PROJECT
       385 Charles E. Young Drive East           915 15th St., N.W.
12     Los Angeles, CA 90095                     Washington, D.C. 20005
13     (310) 825-9562                            Telephone: (202) 393-4930
       Email: csweetser@sshhlaw.com              Facsimile: (202) 393-4931
14            virani@law.ucla.edu                Email: ebalaban@aclu.org
15            littman@law.ucla.edu

16     Andrea Woods, Esq.*
       AMERICAN CIVIL LIBERTIES
17     UNION
18     125 Broad Street, 18th Floor
       New York, NY 10004
19     Telephone: (212) 549-2528
       Facsimile: (212) 607-3329
20     Email: awoods@aclu.org
21
        *pro hac vice applications forthcoming
22
23
24
25
26
27
28
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 3 of 7 Page ID #:1169




1            Defendants apply ex parte to file opposition papers to Plaintiffs’ Application
2      for a Temporary Restraining Order on May 4, 2020, ten days after the TRO
3      application was filed, with replies two days later. (Dkt. 21, p. 9). Under this
4      schedule, no hearing could occur for at least 13 days from the date of the TRO
5      application. This timeline is considerably slower than most federal courts have
6      proceeded in similar cases and is entirely unreasonable given the urgency of
7      Plaintiffs’ requested relief.
8            Defendants’ request for a 12-day briefing schedule only underscores their
9      profound disregard for the potentially catastrophic risks facing individuals in their
10     custody, especially those who are medically vulnerable. Now that COVID-19 has
11     entered the jail system, resulting in dozens of confirmed cases at multiple jail
12     facilities, every single day counts. Due to the ease of transmission, and high
13     population density within jails, infection rates will become exponential – and a
14     widespread outbreak inevitable – unless the LASD takes immediate, additional
15     measures to mitigate spread of the virus. 1 Two months into this emergency, the
16     LASD has still failed to implement clear guidelines from national and local public
17     health agencies, demonstrating that it has failed to act as promptly as is required by
18     this swiftly moving crisis.
19           Plaintiffs recognize that this Court’s decision must rest on accurate
20     information, especially in view of the humanitarian concerns and broader public
21     health implications presented by this case. For this reason, plaintiffs have invested
22     considerable effort to gather information about LASD’s response to COVID-19
23     from both public sources and persons incarcerated within the jail.
24           Plaintiffs have also engaged Defendants in their investigation and analysis
25     before filing this lawsuit. On April 16, 2020, ten days ago, Plaintiffs sent
26     Defendants a pre-litigation letter in which they detailed their understanding of what
27
28
       See Dkt. 13-3, Declaration of Dr. Carlos Franco-Paredes, ¶22.

                                                  1
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 4 of 7 Page ID #:1170




1      steps the County had taken to protect jail detainees and why they believed such
2      measures were constitutionally deficient. Declaration of Barrett S. Litt, ¶2, Ex. 1.
3      To the extent the Defendants disagree with any aspect of Plaintiffs’ factual
4      assessment, they have had since April 16 to share relevant information about jail
5      operations and COVID-19 countermeasures. 2 To date, and despite two phone
6      conferences to discuss the parties’ positions, they have shared no specific
7      information to contest Plaintiffs’ assessment of the facts. Instead, Defendants’
8      counsel Andrew Baum reviewed the contents of the pre-litigation letter with
9      Plaintiffs’ counsel Barrett Litt and Dan Stormer, and contended that the Sheriff’s
10     Department was doing everything it could and should on each of those issues, and
11     was complying with most CDC guidelines for correctional facilities.3 In the second
12     phone conference, on April 22, it became clear that this was not a matter that could
13     be resolved absent litigation. Plaintiffs’ counsel advised Mr. Baum that they would
14     be filing a complaint and an Application for a TRO on April 24. Litt Decl., ¶3.
15           Though Defendants apparently dispute Plaintiffs’ factual description, they
16     have supplied no declarations or other evidence undermining Plaintiffs’ overall
17     description of what is taking place within the jail facilities. This absence is
18     especially remarkable considering that Defendants have disproportionate access to
19     information regarding their response to the pandemic, including unrestricted access
20     to their policies, directives and current practices. Defendants also have access to
21     correctional and medical experts employed by Los Angeles County. Plaintiffs, by
22     contrast, have had to expend significant time and effort identifying appropriate
23     experts and gathering reports from persons incarcerated within the jail in order to
24     carry their burden of proof. Defendants further argue that, since Plaintiffs have had
25
26     2
         Defendants in fact had notice of Plaintiffs’ claims since March 12, when they received a
27     letter from the ACLU of Southern California addressing concerns with the LASD’s
       COVID-19 response. See Litt Decl., ¶2.
28     3
         Defendants likewise failed to produce any documents or information in response to
       Plaintiffs’ Public Records Act Request, submitted April 15, 2020. Litt Decl, ¶4.

                                                   2
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 5 of 7 Page ID #:1171




1      at least two weeks preparing their TRO application, as a matter of fundamental
2      fairness, they should have 10 days from filing to prepare a response. This argument
3      has no merit. Given their notice of the lawsuit, and disproportionate access to
4      relevant information, there is no justification for giving Defendants an additional 10
5      days – beyond the 9 days they already had – to gather evidence to support their
6      position.4
7             In similar cases, most federal courts have moved forward at a substantially
8      faster pace than Defendants propose, typically requiring TRO oppositions, holding
9      a hearing and issuing a TRO, all occurring within a week:
10             Cameron et al v. Bouchard et al, Docket No. 2:20-cv-10949 (E.D. Mich.)
11                  (Oakland County, Michigan Jail) (issuing TRO on conditions, not release,
12                  on April 17, same day as complaint and TRO filed, with opposition papers
13                  on release due six days later, April 23, and replies due April 27)
14             Swain et al v. Junior et al, Docket No. 1:20-cv-21457 (S.D. Fla.) (Miami-
15                  Dade County, Florida Jail) (issuing TRO on conditions, not release, on
16                  April 7, two days after TRO filed)
17
               Savino et al v. Hodgson et al, Docket No. 1:20-cv-10617 (D. Mass.)
18                  (Bristol County, Massachusetts Jail / ICE Detention) (requiring
19                  respondents to file status report on Sunday March 29, two days after TRO
20                  filed, with hearings on March 30 and April 2, after which the court
21                  provisionally certified classes/subclasses and began issuing release orders)
22
23
24
25     4
         Defendants contend otherwise, the volume of materials necessary to digest is not
26     unmanageable. In addition to the brief, Plaintiffs submitted three expert declarations
27     (Vail, Goldenson and Franco-Paredes) and 15 class member declarations. The
       declarations of the proposed class representatives related to their role as class
28     representatives are relevant to the class certification motion, but not to the TRO, and were
       inadvertently included with the TRO filing.

                                                    3
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 6 of 7 Page ID #:1172




1             Williams et al v. Federal Bureau of Prisons, 1:20-cv-00890 (Dist. D.C.)
2               (holding TRO hearing on April 7, five days after complaint and TRO
3               filed)
4             Costa et al v. Bazron, DDC, 1:19-cv-03185 (Dist. D.C.) (holding TRO
5               hearing six days after TRO filed)
6             Mays et al v. Thomas, Docket No. 1:20-cv-02134 (N.D. Ill.) (Cook
7               County, Illinois Jail) (requiring opposition briefs three days after TRO
8               filed and holding hearing four days after TRO filed)
9             Seth et al v. McDonough, Docket No. 8:20-cv-01028 (D. Md.) (Prince
10              George's County, Maryland Jail) (requiring opposition briefs 4 days after
11              TRO filed and reply briefs 6 days after TRO; parties’ recommendations
12              for an inspector required 6 days after TRO)
13
              Roman et al v. Wolf et al, Docket No. 5:20-cv-00768 (C.D. Cal.)
14
                (Adelanto ICE Detention Center) (requiring response to habeas petition in
15
                4 days and reply briefs in 6 days after habeas petition filed; classwide
16
                preliminary injunction issued 10 days after TRO filed)
17
              Quinton Gray et al v. County of Riverside, Docket No. 5:13-cv-00444
18
                (C.D. Cal.) (Riverside County, California Jail) (requiring responsive
19
                papers 4 days after motion to enforce consent decree; holding hearing 7
20
                days after motion to enforce consent decree; granting motion ten days
21
                after filing).
22
              Alcantara et al v. Archambeault et al, 20-cv-0756 (S.D. Cal.) (requiring
23
                response briefs to TRO in six days).
24
             As these cases demonstrate, there is no justification for a 12-day briefing
25
       schedule, particularly where defendants had 9 days’ notice of the lawsuit before any
26
27
28



                                                4
     Case 2:20-cv-03760-RGK-PLA Document 26 Filed 04/26/20 Page 7 of 7 Page ID #:1173




1      defense pleadings would be due.5 As the foregoing list also makes clear, some
2      courts have issued TROs and then provided time for briefing after the issuance of a
3      TRO, in light of the emergency conditions.
4
5      Dated: April 26, 2020                      Respectfully Submitted,
6
                                                  HADSELL STORMER RENICK & DAI LLP
7                                                 KAYE, MCLANE, BEDNARSKI & LITT, LLP
8                                                 CIVIL RIGHTS CORPS
                                                  UCLA LAW CLINICS
9                                                 ACLU OF SOUTHERN CALIFORNIA
10                                                AMERICAN CIVIL LIBERTIES UNION
11
12                                                By: /s/ - Barrett S. Litt
13                                                      Barrett S. Litt
                                                  Attorneys for Petitioners/Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28     5
         This is counting from the pre-litigation letter. However, it should be noted that, in that
       letter, previous efforts to bring these issues to the defendants’ attention were noted.

                                                     5
